DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Cosenza on 5/4/2021.

The application has been amended as follows: 

Claim 14 should be deleted and replaced by the following:
14.	(Currently Amended) A medical device comprising:
an implantable component including:
		a magnet; and
		a structural component secured in the implantable component and configured to restrain movement of the magnet relative to the implantable component , wherein
	the magnet is restrained from movement by the structural component, wherein the structural component is a body having a through hole in which the magnet is located, the body extending around the magnet;
	the magnet is further restrained from removal via an interference fit; 
the medical device is a cochlear implant;
the magnet is part of a magnet apparatus includes a casing and the magnet within the casing; and
the magnet apparatus includes a plurality of extension components extending from sides of the magnet apparatus located at an end of the magnet apparatus which collectively extend past an inner diameter of the through hole.


Claim 18 is CANCELLED.

Claim 25 is CANCELLED.

In claim 36, the phrase “claim 25” should be deleted and the phrase --claim 26-- should be inserted in its place.

Claim 40 is CANCELLED.

Allowable Subject Matter
Claims 14, 16-17, 20, 21, 26-29, 31-39 and 41-44 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792